Citation Nr: 0525278	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  99-09 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
lumbosacral strain on a schedular or extraschedular basis, on 
and after September 26, 2003.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

Appellant had active military service from May 1989 to May 
1992.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Hartford, Connecticut, Regional Office (RO) that continued a 
40 percent rating for lumbosacral strain.  The Board issued a 
decision in November 2003 that denied a schedular or 
extraschedular rating in excess of 40 percent for the period 
July 15, 1998 to September 25, 1998.  At the same time, the 
Board remanded the issue of entitlement to an increased 
rating on and after September 26, 1998, for further 
development.  The required development has been accomplished 
and the file has been returned to the Board for appellate 
review.

Appellant testified in a hearing before the RO's Hearing 
Officer in November 1999, and a transcript of that testimony 
has been associated with the file.  


FINDINGS OF FACT

1.  On and after September 26, 2003, manifestations of 
appellant's lumbosacral strain have consisted of limitation 
of range of motion with pain, although without radiculopathy 
or sciatica.  Neurological examinations have been normal.  
There is no objective evidence of incapacitating episodes.  
Appellant has sacroiliitis of unknown etiology, but competent 
medical opinion states that the sacroiliitis is probably not 
related to appellant's military service.  No more than severe 
limitation of motion has been shown.

2.  There is no indication that appellant's service-connected 
lumbar spine condition has caused him frequent periods of 
hospitalization or a degree of industrial impairment beyond 
that envisioned by the schedular rating criteria.



CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 40 
percent for lumbosacral strain on and after September 26, 
2003, have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 4.3, 4.7, 4.10, 4.45, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (in effect prior to September 26, 2003) and 
Diagnostic Codes 5235 to 5243 (in effect September 26, 2003).

2.  The criteria for referral for extraschedular 
consideration have not been met.  38 C.F.R. § 3.321(b) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim was filed 
and initial adjudication took place before the VCAA was 
enacted.  Thus, preadjudication notice was not provided nor 
was it possible.  The Pelegrini decision did not contain a 
remedy under such facts, and there appears to be no efficient 
remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision in this case was made prior to 
enactment of the VCAA, but the appeal was pending before the 
Board on the date of enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete application for 
increased disability rating in excess of 40 percent was 
received in September 1998.  The original rating decision of 
March 1999, the Statement of the Case (SOC) in May 1999, and 
the Supplemental Statements of the Case (SSOC) in January 
2000, September 2000, June 2001, July 2003, and May 2005 all 
listed the evidence on file that had been considered in 
formulation of the decision.  RO sent appellant VCAA duty-to-
assist letters in June 2003 and November 2004, after 
enactment of the VCAA and during the pendancy of this appeal.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for increased disability rating.  The Board is aware of no 
additional outstanding evidence that would be relevant to the 
issue service connection, and therefore holds that the 
notification requirements of the VCAA have been satisfied in 
regard to this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

In this case, RO obtained appellant's service medical 
records, VA treatment records, and treatment records from 
those non-VA providers that appellant identified as having 
relevant evidence.  Appellant was afforded a number of VA 
medical examinations to determine the current severity of his 
symptoms, and he was afforded a hearing before the RO's 
Hearing Officer in which to present evidence and argument in 
support of his claim.  Finally, the Board notes that 
appellant has informed VA in writing that he has no further 
evidence to submit.  The Board accordingly finds that VA's 
duty to assist has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

The Board's decision in November 2003 reviewed the entire C-
file and denied an increased schedular or extraschedular 
rating in excess of 40 percent for the period up to September 
25, 2003.  The following discussion is accordingly limited to 
evidence of appellant's symptoms on and after September 26, 
2003.  

Appellant had a VA medical examination in February 2003.  The 
examiner reviewed the C-file.  Appellant complained of 
current daily lumbosacral pain, with radiation to his right 
leg 3 to 4 times per month.  Appellant also reported weekly 
flare-ups brought on by prolonged sitting, lifting, bending, 
or cold weather, during which appellant was usually bedridden 
and unable to walk or perform meaningful activities.  
Appellant stated that he had lost one job as a truck driver 
due to his back pain and was concerned that he would also 
lose his current job as a truck driver for the same reason.  
On examination, appellant had normal gait and posture.  Range 
of motion of the spine was forward flexion to 30 degrees 
without pain and 40 degrees with pain, back flexion to 8 
degrees with a great deal of pain, lateral flexion to 15 
degrees right and 10 degrees left, both with significant 
pain, and lateral bend to 20 degrees bilaterally.  
Paravertebral spasm was felt in the area of the lumbar spine.  
Neurological examination was within normal limits.  The 
examiner diagnosed chronic low back pain, although the 
examiner could not separate the degree to which the pain was 
attributable to his service-connected condition versus 
subsequent injuries and reinjuries.  

VA X-ray of the lumbar spine, taken in February 2003 in 
conjunction with the VA medical examination discussed above, 
provided an impression of partial fusion sacroiliac joints, 
otherwise known as sacroiliitis.  

Appellant had a VA medical examination in May 2005.  The 
examiner reviewed the C-file and noted the previous 
examination of February 2003.  Appellant complained of 
lumbosacral pain with intermittent sciatica occurring 4 to 5 
days per week, and lasting for several hours.  Appellant 
described the pain as sharp and severe, of an intensity of 
7/10 to 9/10.  Pain was precipitated by activity and was 
alleviated by pain medication (nonsteroidal anti-
inflammatory) and by heat.  Appellant stated that he used a 
brace.  On examination, the spine was normal, as were posture 
and gait.  Range of motion was forward flexion to 30 degrees 
without pain and to 40 degrees with pain, extension to 15 
degrees without pain and 20 degrees with pain, lateral 
flexion of 20 degrees without pain and 25 degrees with pain 
bilaterally, and lateral rotation of 40 degrees with pain at 
the end of range bilaterally.  There was no additional 
limitation of motion due to fatigue, weakness, or lack of 
endurance following repetitive use or during flare-ups.  
There was no spasm, weakness, tenderness, or ankylosis.  
There was positive tenderness with percussion of the bent 
knee (sacroiliitis maneuver).  Neurological examination was 
normal.  The examiner's impression was mechanical low back 
strain without evidence of post-traumatic spine degenerative 
joint disease, radiculopathy, or sciatica.  The examiner 
noted that appellant appears to have sacroiliitis of unclear 
etiology but probably not related to his military service.     

III.  Analysis

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  However, while regulations require review 
of the entire recorded history by the adjudicator to ensure a 
more accurate evaluation, they do not give past medical 
reports precedence over the current medical findings; where 
an increase in the disability rating is at issue, the present 
level of disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board has accordingly 
reviewed all medical evidence pertaining to appellant's 
disability, but places the greatest probative value on the 
most recent evidence.  

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2004).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes. Esteban v. Brown, 6 Vet. App. 259 
(1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  However, 
the evaluation of the same manifestation under different 
diagnoses is to be avoided, since that would constitute 
pyramiding.  Brady v. Brown, 4 Vet. App. 203 (1993), citing 
38 U.S.C.A. § 1155.

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2004); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Where a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies, unless Congress provided otherwise or 
permitted VA to do otherwise, and VA does so.  Marcoux v. 
Brown, 9 Vet. App. 289 (1996); VAOPGCPREC 11-97 (Mar. 24, 
1997).  However, revised statutory or regulatory provisions 
may not be applied to any time period prior to the effective 
date of the change.  38 U.S.C.A. § 7104(c) (West 2002); 
VAOPGCPREC 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  As discussed below, the rating criteria 
for disorders of the spine changed on September 26, 2003, 
during the pendancy of this appeal.  Appellant is entitled to 
rating under the new criteria or continued rating under the 
old criteria, whichever is more advantageous to him.

For evidence of appellant's condition on and after September 
26, 2003, the Board looks to the VA medical examination of 
February 2003 and the VA medical examination of May 2005.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must 
consider any part of the musculoskeletal system that becomes 
painful on use to be "seriously disabled."  38 C.F.R. 
§ 4.40 (2001).  Functional loss due to pain or weakness must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40 (2004).   
Intervertebral disc syndrome (IVDS), rated under the old 
Diagnostic Code 5293, involves loss of range of motion 
because the nerve defects and resulting pain associated with 
injury to the sciatic nerve may cause limitation of motion of 
the cervical, thoracic, or lumbar vertebrae; therefore, 38 
C.F.R. §§ 4.40 and 4.45 must be considered when a disability 
is evaluated under this diagnostic code.  VAOPGCPREC 36-97 
(December 12, 1997).  The Code 5293 prior to September 2002 
called for pronounced impairment with neurological changes.  
There is no evidence of such symptoms or pathology currently 
to warrant a higher rating under that code provision,

Prior to September 26, 2003, appellant's disability was rated 
exclusively under either Diagnostic Code 5292 (limitation of 
motion of the lumbar spine), or alternatively by analogy 
under Diagnostic Code 5293 (IVDS), and appellant is entitled 
to continued rating under those diagnostic codes if more 
advantageous to him.  Effective September 26, 2003, his 
disability may alternatively be rated under the General 
Rating Formula for Diseases and Injuries of the Spine, which 
was adopted effective that date.  

The maximum schedular rating under the old Diagnostic Code 
5292 was 40 percent, so increased rating is not possible 
under that code.  Further, a 40 percent rating is the maximum 
to be assigned under Code 5295 for a lumbosacral strain.  
Thus, a higher schedular rating under that code is not 
indicated.

The evidence does not show that appellant actually has IVDS, 
but appellant's disability has been rated by analogy under 
Diagnostic Code 5293 (IVDS) in the past.  Under Diagnostic 
Code 5293, IVDS was evaluated either on the total duration of 
incapacitating episodes over the last twelve months, or by 
combining separate evaluations of chronic neurologic and 
orthopedic manifestations, along with evaluations for all 
other disabilities, whichever method resulted in the higher 
evaluation.  The rating schedule defined "incapacitating 
episode" as a period of acute signs and symptoms due to IVDS 
requiring bed rest prescribed by a physician and treatment by 
a physician.  The "incapacitating episode" method had the 
following criteria:  for a rating of 40 percent: with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months;  for a rating of 60 percent: with incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months.

Applying the criteria of "incapacitating episodes" to 
appellant's condition on and after September 26, 2003, the 
Board finds that increased rating in excess of 40 percent is 
not appropriate since there is no evidence that appellant had 
six weeks of bed rest prescribed by a physician.  

As an alternative to the "incapacitating episode" analysis, 
Diagnostic Code 5293 allowed IVDS to be rated under the 
appropriate orthopedic and neurological criteria. "Chronic 
neurologic and orthopedic manifestations" meant orthopedic 
and neurologic signs and symptoms that were present 
constantly or nearly so.  Orthopedic and neurologic 
disabilities were to be rated separately, each under the most 
appropriate diagnostic code or codes.  There being no 
identified neurologic manifestations, rating must be based 
exclusively under orthopedic criteria (limitation of motion), 
for which the highest evaluation is 40 percent as noted 
above.      

Effective September 26, 2003, Diagnostic Code 5293 was 
replaced by Diagnostic Code 5243 and the General Rating 
Formula for Diseases and Injuries of the Spine was put into 
effect.  IVDS would henceforth be rated on the basis of 
incapacitating episodes (the definition of which was retained 
unchanged from the previous rating schedule, as defined 
above) or under the General Rating Formula, whichever is more 
beneficial to the claimant. 

The criteria of the General Rating Formula are as follows.  
For a rating of 40 percent: forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  For a rating of 
50 percent: unfavorable ankylosis of the entire thoracolumbar 
spine.  For a rating of 100 percent: unfavorable ankylosis of 
the entire spine.  These criteria are applied with and 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2004).  

Applying the criteria of the General Rating Formula to 
appellant's symptoms on and after September 25, 2003, the 
Board finds that increased rating in excess of 40 percent is 
not warranted.  Appellant's spine is not ankylosed.  His 
forward flexion in February 2003 and in May 2005 was up to 30 
degrees without pain and up to 40 degrees with pain, which is 
actually the lower threshold of a 40 percent rating.  Since 
the General Rating Formula is to be applied without symptoms 
such as pain and stiffness, and since in fact appellant can 
bend to 30 degrees without pain, the Board finds that 
additional compensation for pain is not appropriate.

Based on the analysis above, the Board finds that the 
functional limitations imposed by the service-connected 
lumbosacral strain, to include his complaints of pain, 
fatigue, and lack of endurance, are appropriately compensated 
by the 40 percent rating that has been assigned.

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
there is no evidence of frequent hospitalization for this 
disorder or that the physical manifestations of the disorder 
caused marked interference with employment beyond that 
envisioned by the rating schedule.  Extraschedular rating is 
therefore not appropriate in this case.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2004) and the doctrine of 
reasonable doubt.  The evidence of record shows that the 
manifestations of appellant's service-connected lumbar spine 
disability more closely approximate the criteria supporting 
the current rating of 40 percent.  For this reason, the 
doctrine of reasonable doubt is not for application and an 
increased rating in excess of 40 percent, to include 
consideration for extraschedular rating, is not warranted.


ORDER

Entitlement to a schedular or extraschedular rating in excess 
of 40 percent for lumbosacral strain, for the period on and 
after September 26, 2003, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


